UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10475 COUNTRY MUTUAL FUND TRUST (Exact name of registrant as specified in charter) 1705 Towanda Avenue Bloomington, IL 61702 (Address of principal executive offices) (Zip code) James M. Jacobs Office of the General Counsel 1701 Towanda Avenue Bloomington, IL 61702 (Name and address of agent for service) Registrant's telephone number, including area code: 1-800-245-2100 Date of fiscal year end: June 30 Date of reporting period: June 30, 2013 Name of Fund: COUNTRY GROWTH Period: July 2012-June 2013 Company Name Meeting Date CUSIP Ticker DELL INC 7/13/2012 24702R101 DELL Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: JAMES W. BREYER MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: DONALD J. CARTY MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JANET F. CLARK MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: LAURA CONIGLIARO MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: MICHAEL S. DELL MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: WILLIAM H. GRAY, III MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: GERARD J. KLEISTERLEE MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: KLAUS S. LUFT MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: ALEX J. MANDL MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: SHANTANU NARAYEN MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: H. ROSS PEROT, JR. MANAGEMENT FOR FOR 2. RATIFICATION OF SELECTION OF PRICEWATERHOUSECOOPERS LLP AS DELL'S INDEPENDENT AUDITOR FOR FISCAL MANAGEMENT FOR FOR 3. APPROVAL, ON AN ADVISORY BASIS, OF DELL'S COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT MANAGEMENT FOR FOR 4. APPROVAL OF THE DELL INC. 2012 LONG- TERM INCENTIVE PLAN MANAGEMENT Company Name Meeting Date CUSIP Ticker VODAFONE GROUP PLC 7/24/2012 92857W209 VOD Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. TO RECEIVE THE COMPANY'S ACCOUNTS AND REPORTS OF THE DIRECTORS AND THE AUDITOR FOR THE YEAR ENDED 31 MARCH 2012 MANAGEMENT FOR FOR 2. TO RE-ELECT GERARD KLEISTERLEE AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) MANAGEMENT FOR FOR 3. TO RE-ELECT VITTORIO COLAO AS A DIRECTOR MANAGEMENT FOR FOR 4. TO RE-ELECT ANDY HALFORD AS A DIRECTOR MANAGEMENT FOR FOR 5. TO RE-ELECT STEPHEN PUSEY AS A DIRECTOR MANAGEMENT FOR FOR 6. TO RE-ELECT RENEE JAMES AS A DIRECTOR MANAGEMENT FOR FOR 7. TO RE-ELECT ALAN JEBSON AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE) MANAGEMENT FOR FOR 8. TO RE-ELECT SAMUEL JONAH AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) MANAGEMENT FOR FOR 9. TO RE-ELECT NICK LAND AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE) MANAGEMENT FOR FOR 10. TO RE-ELECT ANNE LAUVERGEON AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE) MANAGEMENT FOR FOR 11. TO RE-ELECT LUC VANDEVELDE AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE AND MEMBER OF THE REMUNERATION COMMITTEE) MANAGEMENT FOR FOR 12. TO RE-ELECT ANTHONY WATSON AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE AND MEMBER OF THE REMUNERATION COMMITTEE) MANAGEMENT FOR FOR 13. TO RE-ELECT PHILIP YEA AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) MANAGEMENT FOR FOR 14. TO APPROVE A FINAL DIVIDEND OF 6.47 PENCE PER ORDINARY SHARE MANAGEMENT FOR FOR 15. TO APPROVE THE REMUNERATION REPORT OF THE BOARD FOR THE YEAR ENDED 31 MARCH 2012 MANAGEMENT FOR FOR 16. TO RE-APPOINT DELOITTE LLP AS AUDITOR MANAGEMENT FOR FOR 17. TO AUTHORISE THE AUDIT & RISK COMMITTEE TO DETERMINE THE REMUNERATION OF THE AUDITOR MANAGEMENT FOR FOR 18. TO AUTHORISE THE DIRECTORS TO ALLOT SHARES MANAGEMENT FOR FOR S19. TO AUTHORISE THE DIRECTORS TO DIS- APPLY PRE-EMPTION RIGHTS MANAGEMENT FOR FOR S20. TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES (SECTION 701 COMPANIES ACT 2006) MANAGEMENT FOR FOR 21. TO AUTHORISE POLITICAL DONATIONS AND EXPENDITURE MANAGEMENT FOR FOR S22. TO AUTHORISE THE CALLING OF A GENERAL MEETING OTHER THAN AN ANNUAL GENERAL MEETING ON NOT LESS THAN 14 CLEAR DAYS' NOTICE MANAGEMENT Company Name Meeting Date CUSIP Ticker MEDTRONIC, INC 8/23/2012 MDT Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR MANAGEMENT FOR FOR 1. RICHARD H. ANDERSON FOR FOR 2. VICTOR J. DZAU, M.D. FOR FOR 3. OMAR ISHRAK FOR FOR 4. SHIRLEY ANN JACKSON PHD FOR FOR 5. MICHAEL O. LEAVITT FOR FOR 6. JAMES T. LENEHAN FOR FOR 7. DENISE M. O'LEARY FOR FOR 8. KENDALL J. POWELL FOR FOR 9. ROBERT C. POZEN FOR FOR 10. JACK W. SCHULER FOR FOR 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR FOR 3. A NON-BINDING ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION (A "SAY-ON-PAY" VOTE). MANAGEMENT FOR FOR 4. TO AMEND THE COMPANY'S ARTICLES OF INCORPORATION TO PROVIDE FOR MAJORITY VOTE IN UNCONTESTED ELECTIONS OF DIRECTORS. MANAGEMENT AGAINST FOR 5. TO APPROVE THE PROXY ACCESS SHAREHOLDER PROPOSAL. ISSUER AGAINST FOR 6. TO APPROVE ADOPTION OF A SIMPLE MAJORITY SHAREHOLDER PROPOSAL. ISSUER Company Name Meeting Date CUSIP Ticker FEDEX CORPORATION 9/24/2012 31428X106 FDX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: JAMES L. BARKSDALE MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: JOHN A. EDWARDSON MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON MANAGEMENT FOR FOR 1.D ELECTION OF DIRECTOR: STEVEN R. LORANGER MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: GARY W. LOVEMAN MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: R. BRAD MARTIN MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: JOSHUA COOPER RAMO MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: SUSAN C. SCHWAB MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: FREDERICK W. SMITH MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: JOSHUA I. SMITH MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: DAVID P. STEINER MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: PAUL S. WALSH MANAGEMENT FOR FOR 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR FOR 3. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MANAGEMENT AGAINST FOR 4. STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. ISSUER AGAINST FOR 5. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS REPORT. ISSUER Company Name Meeting Date CUSIP Ticker THE PROCTER & GAMBLE COMPANY 10/9/2012 PG Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: ANGELA F. BRALY MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: KENNETH I. CHENAULT MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: SCOTT D. COOK MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: SUSAN DESMOND- HELLMANN MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: ROBERT A. MCDONALD MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: JOHNATHAN A. RODGERS MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: MARGARET C. WHITMAN MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: MARY AGNES WILDEROTTER MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: PATRICIA A. WOERTZ MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: ERNESTO ZEDILLO MANAGEMENT FOR FOR 2. RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MANAGEMENT FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION (THE SAY ON PAY VOTE) MANAGEMENT AGAINST FOR 4. SHAREHOLDER PROPOSAL #1 - SAY ON POLITICAL CONTRIBUTION ( OF PROXY STATEMENT) ISSUER AGAINST FOR 5. SHAREHOLDER PROPOSAL #2 - PRODUCER RESPONSIBILITY FOR PACKAGING ( OF PROXY STATEMENT) ISSUER AGAINST FOR 6. SHAREHOLDER PROPOSAL #3 - ADOPT SIMPLE MAJORITY VOTE ( OF PROXY STATEMENT) ISSUER Company Name Meeting Date CUSIP Ticker ARCHER-DANIELS-MIDLAND COMPANY 11/1/2012 ADM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A.ELECTION OF DIRECTOR: A.L. BOECKMANN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: G.W. BUCKLEY MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: M.H. CARTER MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: T. CREWS MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: P. DUFOUR MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: D.E. FELSINGER MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: A. MACIEL MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: P.J. MOORE MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: T.F. O'NEILL MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: D. SHIH MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: K.R. WESTBROOK MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: P.A. WOERTZ MANAGEMENT FOR FOR 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE SIX-MONTH PERIOD ENDING DECEMBER 31, 2012. MANAGEMENT FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT AGAINST FOR 4. STOCKHOLDER'S PROPOSAL REGARDING SPECIAL SHAREOWNER MEETINGS. ISSUER Company Name Meeting Date CUSIP Ticker NRG ENERGY, INC 11/9/2012 NRG Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. TO APPROVE THE ISSUANCE OF NRG ENERGY, INC. COMMON STOCK, PAR VALUE $0.01 PER SHARE, PURSUANT TO THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JULY 20, 2012, BY AND AMONG NRG ENERGY, INC., PLUS MERGER CORPORATION AND GENON ENERGY, INC. MANAGEMENT FOR FOR 2. TO APPROVE AN AMENDMENT TO NRG ENERGY, INC.'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO FIX THE MAXIMUM NUMBER OF DIRECTORS THAT MAY SERVE ON NRG'S BOARD OF DIRECTORS AT 16 DIRECTORS. MANAGEMENT FOR FOR 3. TO APPROVE ANY MOTION TO ADJOURN THE NRG ENERGY, INC. SPECIAL MEETING, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES. MANAGEMENT Company Name Meeting Date CUSIP Ticker CISCO SYSTEMS INC 11/15/2012 17275R102 CSCO Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: CAROL A. BARTZ MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: MARC BENIOFF MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: M. MICHELE BURNS MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: LARRY R. CARTER MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: JOHN T. CHAMBERS MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: BRIAN L. HALLA MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: DR. KRISTINA M. JOHNSON MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: RODERICK C. MCGEARY MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: ARUN SARIN MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: STEVEN M. WEST MANAGEMENT FOR FOR 2. APPROVAL OF AMENDMENT AND RESTATEMENT OF THE EXECUTIVE INCENTIVE PLAN. MANAGEMENT FOR FOR 3. APPROVAL, ON AN ADVISORY BASIS, OF EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 4. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL MANAGEMENT AGAINST FOR 5. APPROVAL TO HAVE CISCO'S BOARD ADOPT A POLICY TO HAVE AN INDEPENDENT BOARD CHAIRMAN WHENEVER POSSIBLE. ISSUER AGAINST FOR 6. APPROVAL TO REQUEST CISCO MANAGEMENT TO PREPARE A REPORT ON "CONFLICT MINERALS" IN CISCO'S SUPPLY CHAIN. ISSUER Company Name Meeting Date CUSIP Ticker MICROSOFT CORPORATION 11/28/2012 MSFT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. ELECTION OF DIRECTOR: STEVEN A. BALLMER MANAGEMENT FOR FOR 2. ELECTION OF DIRECTOR: DINA DUBLON MANAGEMENT FOR FOR 3. ELECTION OF DIRECTOR: WILLIAM H. GATES III MANAGEMENT FOR FOR 4. ELECTION OF DIRECTOR: MARIA M. KLAWE MANAGEMENT FOR FOR 5. ELECTION OF DIRECTOR: STEPHEN J. LUCZO MANAGEMENT FOR FOR 6. ELECTION OF DIRECTOR: DAVID F. MARQUARDT MANAGEMENT FOR FOR 7. ELECTION OF DIRECTOR: CHARLES H. NOSKI MANAGEMENT FOR FOR 8. ELECTION OF DIRECTOR: HELMUT PANKE MANAGEMENT FOR FOR 9. ELECTION OF DIRECTOR: JOHN W. THOMPSON MANAGEMENT FOR FOR 10. ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) MANAGEMENT FOR FOR 11. APPROVAL OF EMPLOYEE STOCK PURCHASE PLAN (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) MANAGEMENT FOR FOR 12. RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2013 (THE BOARD RECOMMENDS A VOTE FOR THIS PROPOSAL) MANAGEMENT AGAINST FOR 13. SHAREHOLDER PROPOSAL - ADOPT CUMULATIVE VOTING (THE BOARD RECOMMENDS A VOTE AGAINST THIS PROPOSAL) ISSUER Company Name Meeting Date CUSIP Ticker BHP BILLITON LIMITED 11/29/2012 BHP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. TO RECEIVE THE 2012 FINANCIAL STATEMENTS AND REPORTS FOR BHP BILLITON LIMITED AND BHP BILLITON PLC MANGEMENT FOR FOR 2. TO ELECT PAT DAVIES AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANGEMENT FOR FOR 3. TO RE-ELECT MALCOLM BROOMHEAD AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANGEMENT FOR FOR 4. TO RE-ELECT SIR JOHN BUCHANAN AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANGEMENT FOR FOR 5. TO RE-ELECT CARLOS CORDEIRO AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANGEMENT FOR FOR 6. TO RE-ELECT DAVID CRAWFORD AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANGEMENT FOR FOR 7. TO RE-ELECT CAROLYN HEWSON AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANGEMENT FOR FOR 8. TO RE-ELECT MARIUS KLOPPERS AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANGEMENT FOR FOR 9. TO RE-ELECT LINDSAY MAXSTED AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANGEMENT FOR FOR 10. TO RE-ELECT WAYNE MURDY AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANGEMENT FOR FOR 11. TO RE-ELECT KEITH RUMBLE AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANGEMENT FOR FOR 12. TO RE-ELECT JOHN SCHUBERT AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANGEMENT FOR FOR 13. TO RE-ELECT SHRITI VADERA AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANGEMENT FOR FOR 14. TO RE-ELECT JAC NASSER AS A DIRECTOR OF EACH OF BHP BILLITON LIMITED AND BHP BILLITON PLC MANGEMENT FOR FOR 15. TO REAPPOINT KPMG AUDIT PLC AS THE AUDITOR OF BHP BILLITON PLC MANGEMENT FOR FOR 16. TO RENEW THE GENERAL AUTHORITY TO ISSUE SHARES IN BHP BILLITON PLC MANGEMENT FOR FOR 17. TO APPROVE THE AUTHORITY TO ISSUE SHARES IN BHP BILLITON PLC FOR CASH MANGEMENT FOR FOR 18. TO APPROVE THE REPURCHASE OF SHARES IN BHP BILLITON PLC MANGEMENT FOR FOR 19. TO APPROVE THE 2012 REMUNERATION REPORT MANGEMENT FOR FOR 20. TO APPROVE THE GRANT OF LONG-TERM INCENTIVE PERFORMANCE SHARES TO MARIUS KLOPPERS MANGEMENT Company Name Meeting Date CUSIP Ticker ENERGIZER HOLDINGS, INC 1/28/2013 29266R108 ENR Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: DANIEL J. HEINRICH MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: R. DAVID HOOVER MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JOHN C. HUNTER, III MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: JOHN E. KLEIN MANAGEMENT FOR FOR 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR MANAGEMENT FOR FOR 3. NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION MANAGEMENT Company Name Meeting Date CUSIP Ticker MONSANTO COMPANY 1/31/2013 61166W101 MON Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: DAVID L. CHICOINE, PH.D. MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: ARTHUR H. HARPER MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: GWENDOLYN S. KING MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: JON R. MOELLER MANAGEMENT FOR FOR 2. RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2013. MANAGEMENT FOR FOR 3. ADVISORY, (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 4. APPROVAL OF AMENDMENT TO THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY TO DECLASSIFY THE BOARD. MANAGEMENT AGAINST FOR 5. SHAREOWNER PROPOSAL REQUESTING A REPORT ON CERTAIN MATTERS RELATED TO GMO PRODUCTS. ISSUER Company Name Meeting Date CUSIP Ticker POST HLDGS INC 1/31/2013 POST Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR MANAGEMENT FOR FOR 1. GREGORY L. CURL FOR FOR 2. WILLIAM H. DANFORTH FOR FOR 3. DAVID P. SKARIE FOR FOR 2. APPROVAL OF AMENDMENT TO 2, INC. LONG-TERM INCENTIVE PLAN. MANAGEMENT FOR FOR 3. RATIFICATION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013. MANAGEMENT FOR FOR 4. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 5. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. MANAGEMENT Company Name Meeting Date CUSIP Ticker EMERSON ELECTRIC CO. 2/5/2013 EMR Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR MANAGEMENT FOR FOR 1. C.A.H. BOERSIG* FOR FOR 2. J.B. BOLTEN* FOR FOR 3. M.S. LEVATICH* FOR FOR 4. R.L. STEPHENSON* FOR FOR 5. A.A. BUSCH III# FOR FOR 2. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EMERSON ELECTRIC CO. EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 3. RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR FOR 4. APPROVAL OF AN AMENDMENT TO THE RESTATED ARTICLES OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. MANAGEMENT AGAINST FOR 5. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING THE ISSUANCE OF A SUSTAINABILITY REPORT AS DESCRIBED IN THE PROXY STATEMENT. ISSUER Company Name Meeting Date CUSIP Ticker NOVARTIS AG 2/22/2013 66987V109 NVS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS AND THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE BUSINESS YEAR 2012 MANAGEMENT FOR FOR 2. DISCHARGE FROM LIABILITY OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE MANAGEMENT FOR FOR 3. APPROPRIATION OF AVAILABLE EARNINGS OF NOVARTIS AG AND DECLARATION OF DIVIDEND MANAGEMENT FOR FOR 4. CONSULTATIVE VOTE ON THE COMPENSATION SYSTEM MANAGEMENT FOR FOR 5.1 ELECTION OF VERENA A. BRINER, M.D., FOR A THREE-YEAR TERM MANAGEMENT FOR FOR 5.2 ELECTION OF JOERG REINHARDT, PH.D., FOR A TERM OF OFFICE BEGINNING ON AUGUST 1, 2 OF AGM IN 2016 MANAGEMENT FOR FOR 5.3. ELECTION OF CHARLES L. SAWYERS, M.D., FOR A THREE-YEAR TERM MANAGEMENT FOR FOR 5.4 ELECTION OF WILLIAM T. WINTERS FOR A THREE-YEAR TERM MANAGEMENT FOR FOR 6. APPOINTMENT OF THE AUDITOR MANAGEMENT FOR FOR 7. ADDITIONAL AND/OR COUNTER-PROPOSALS PRESENTED AT THE MEETING MANAGEMENT Company Name Meeting Date CUSIP Ticker APPLE, INC 2/27/2013 AAPLE Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR MANAGEMENT FOR FOR 1. WILLIAM CAMPBELL FOR FOR 2. TIMOTHY COOK FOR FOR 3. MILLARD DREXLER FOR FOR 4. AL GORE FOR FOR 5. ROBERT IGER FOR FOR 6. ANDREA JUNG FOR FOR 7. ARTHUR LEVINSON FOR FOR 8. RONALD SUGAR FOR FOR 2. AMENDMENT OF APPLE'S RESTATED ARTICLES OF INCORPORATION TO (I) ELIMINATE CERTAIN LANGUAGE RELATING TO TERM OF OFFICE OF DIRECTORS IN ORDER TO FACILITATE THE ADOPTION OF MAJORITY VOTING FOR ELECTION OF DIRECTORS, (II) ELIMINATE "BLANK CHECK" PREFERRED STOCK, (III) ESTABLISH A PAR VALUE FOR COMPANY'S COMMON STOCK OF $0.00(IV) MAKE OTHER CHANGES. MANAGEMENT FOR FOR 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MANAGEMENT FOR FOR 4. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. MANAGEMENT AGAINST FOR 5. A SHAREHOLDER PROPOSAL ENTITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK." ISSUER AGAINST FOR 6. A SHAREHOLDER PROPOSAL ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS." ISSUER Company Name Meeting Date CUSIP Ticker QUAL COMM INCORPORATED 3/5/2013 QCOM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: BARBARA T. ALEXANDER MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: SUSAN HOCKFIELD MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: THOMAS W. HORTON MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: PAUL E. JACOBS MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: SHERRY LANSING MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: DUANE A. NELLES MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: FRANCISCO ROS MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: BRENT SCOWCROFT MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: MARC I. STERN MANAGEMENT FOR FOR 2. TO APPROVE THE 2006 LONG-TERM INCENTIVE PLAN, AS AMENDED, WHICH INCLUDES AN INCREASE IN THE SHARE RESERVE BY 90,000,000 SHARES. MANAGEMENT FOR FOR 3. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 29, MANAGEMENT FOR FOR 4. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. MANAGEMENT Company Name Meeting Date CUSIP Ticker INTERNATIONAL GAME TECHNOLOGY 3/5/2013 IGT Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR MANAGEMENT FOR FOR 1. PAGET L. ALVES FOR FOR 2. JANICE CHAFFIN FOR FOR 3. GREG CREED FOR FOR 4. PATTI S. HART FOR FOR 5. ROBERT J. MILLER FOR FOR 6. DAVID E. ROBERSON FOR FOR 7. VINCENT L. SADUSKY FOR FOR 8. PHILIP G. SATRE FOR FOR 2. APPROVAL OF THE AMENDMENTS TO THE INTERNATIONAL GAME TECHNOLOGY 2002 STOCK INCENTIVE PLAN MANAGEMENT FOR FOR 3. AN ADVISORY VOTE TO APPROVE INTERNATIONAL GAME TECHNOLOGY'S EXECUTIVE COMPENSATION MANAGEMENT FOR FOR 4. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS IGT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2013 MANAGEMENT Company Name Meeting Date CUSIP Ticker INTERNATIONAL GAME TECHNOLOGY 3/5/2013 IGT Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR MANAGEMENT 1. RAYMOND J. BROOKS, JR. 2. CHARLES N. MATHEWSON 3. DANIEL B. SILVERS 4. MGT NOM J. CHAFFIN 5. MGT NOM GREG CREED 6. MGT NOM PATTI S. HART 7. MGT NOM R. J. MILLER 8. MGT NOM P. G. SATRE 2. THE COMPANY'S PROPOSAL TO AMEND THE INTERNATIONAL GAME TECHNOLOGY 2002 STOCK INCENTIVE PLAN. MANAGEMENT 3. THE COMPANY'S PROPOSAL FOR AN ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. MANAGEMENT 4. THE COMPANY'S PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING SEPTEMBER 30, 2013. MANAGEMENT Company Name Meeting Date CUSIP Ticker AECOM TECHNOLOGY CORPORATION 3/7/2013 00766T00 ACM Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR MANAGEMENT FOR FOR 1. JOHN M. DIONISIO FOR FOR 2. ROBERT J. LOWE FOR FOR 3. WILLIAM P. RUTLEDGE FOR FOR 4. DANIEL R. TISHMAN FOR FOR 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. MANAGEMENT FOR FOR 3. VOTE ON AN ADVISORY RESOLUTION ON THE COMPANY'S EXECUTIVE COMPENSATION. MANAGEMENT Company Name Meeting Date CUSIP Ticker COVIDIEN PLC 3/20/2013 G2554F113 CO Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: JOSE E. ALMEIDA MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: JOY A. AMUNDSON MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: CRAIG ARNOLD MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: ROBERT H. BRUST MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: JOHN M. CONNORS, JR. MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: CHRISTOPHER J. COUGHLIN MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: RANDALL J. HOGAN, III MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: MARTIN D. MADAUS MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: DENNIS H. REILLEY MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: JOSEPH A. ZACCAGNINO MANAGEMENT FOR FOR 2. APPOINT THE INDEPENDENT AUDITORS AND AUTHORIZE THE AUDIT COMMITTEE TO SET THE AUDITORS' REMUNERATION. MANAGEMENT FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 4. APPROVE THE AMENDED AND RESTATED COVIDIEN STOCK AND INCENTIVE PLAN. MANAGEMENT FOR FOR 5. AUTHORIZE THE COMPANY AND/OR ANY SUBSIDIARY TO MAKE MARKET PURCHASES OF COMPANY SHARES. MANAGEMENT FOR FOR S6. AUTHORIZE THE PRICE RANGE AT WHICH THE COMPANY CAN REISSUE SHARES IT HOLDS AS TREASURY SHARES. MANAGEMENT FOR FOR S7. AMEND ARTICLES OF ASSOCIATION TO EXPAND THE AUTHORITY TO EXECUTE INSTRUMENTS OF TRANSFER. MANAGEMENT FOR FOR 8. ADVISORY VOTE ON THE CREATION OF MALLINCKRODT DISTRIBUTABLE RESERVES. MANAGEMENT Company Name Meeting Date CUSIP Ticker BANK OF NEW YORK MELLON CORPORATION 4/9/2013 BK Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: RUTH E. BRUCH MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: NICHOLAS M. DONOFRIO MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: GERALD L. HASSELL MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: EDMUND F. KELLY MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: RICHARD J. KOGAN MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: MICHAEL J. KOWALSKI MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: JOHN A. LUKE, JR. MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: MARK A. NORDENBERG MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: CATHERINE A. REIN MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: WILLIAM C. RICHARDSON MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: SAMUEL C. SCOTT III MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: WESLEY W. VON SCHACK MANAGEMENT FOR FOR 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 3. RATIFICATION OF KPMG LLP AS OUR INDEPENDENT AUDITOR FOR 2013. MANAGEMENT Company Name Meeting Date CUSIP Ticker SCHLUMBERGER LIMITED 4/10/2013 SLB Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A.ELECTION OF DIRECTOR: PETER L.S. CURRIE MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: TONY ISAAC MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: K. VAMAN KAMATH MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: PAAL KIBSGAARD MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: NIKOLAY KUDRYAVTSEV MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: ADRIAN LAJOUS MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: MICHAEL E. MARKS MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: LUBNA S. OLAYAN MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: L. RAFAEL REIF MANAGEMENT FOR FOR ELECTION OF DIRECTOR: TORE I. 1J. SANDVOLD MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: HENRI SEYDOUX MANAGEMENT FOR FOR 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPANY'S EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 3. TO APPROVE THE COMPANY'S 2012 FINANCIAL STATEMENTS AND DECLARATIONS OF DIVIDENDS. MANAGEMENT FOR FOR 4. TO APPROVE THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR FOR 5. TO APPROVE THE ADOPTION OF THE 2013 SCHLUMBERGER OMNIBUS INCENTIVE PLAN. MANAGEMENT FOR FOR 6. TO APPROVE THE ADOPTION OF AN AMENDMENT AND RESTATEMENT OF THE SCHLUMBERGER DISCOUNT STOCK PURCHASE PLAN. MANAGEMENT Company Name Meeting Date CUSIP Ticker WELLS FARGO & COMPANY 4/23/2013 WFC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: JOHN D. BAKER II MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: ELAINE L. CHAO MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JOHN S. CHEN MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: LLOYD H. DEAN MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: SUSAN E. ENGEL MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: DONALD M. JAMES MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: FEDERICO F. PENA MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: HOWARD V. RICHARDSON MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: JUDITH M. RUNSTAD MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: STEPHEN W. SANGER MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: JOHN G. STUMPF MANAGEMENT FOR FOR 1N. ELECTION OF DIRECTOR: SUSAN G. SWENSON MANAGEMENT FOR FOR 2. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 3. PROPOSAL TO APPROVE THE COMPANY'S AMENDED AND RESTATED LONG-TERM INCENTIVE COMPENSATION PLAN. MANAGEMENT FOR FOR 4. PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MANAGEMENT AGAINST FOR 5. STOCKHOLDER PROPOSAL TO ADOPT A POLICY REQUIRING AN INDEPENDENT CHAIRMAN. ISSUER AGAINST FOR 6. STOCKHOLDER PROPOSAL TO PROVIDE A REPORT ON THE COMPANY'S LOBBYING POLICIES AND PRACTICES. ISSUER AGAINST FOR 7. STOCKHOLDER PROPOSAL TO REVIEW AND REPORT ON INTERNAL CONTROLS OVER THE COMPANY'S MORTGAGE SERVICING AND FORECLOSURE PRACTICES. ISSUER Company Name Meeting Date CUSIP Ticker NEWMONT MINING CORPORATION 4/24/2013 NEW Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: B.R. BROOK MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: J.K. BUCKNOR MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: V.A. CALARCO MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: J.A. CARRABBA MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: N. DOYLE MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: G.J. GOLDBERG MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: V.M. HAGEN MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: J. NELSON MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: D.C. ROTH MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: S.R. THOMPSON MANAGEMENT FOR FOR 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR MANAGEMENT FOR FOR 3. ADVISORY RESOLUTION TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MANAGEMENT FOR FOR 4. APPROVE THE 2 PLAN. MANAGEMENT FOR FOR 5. APPROVE THE PERFORMANCE PAY PLAN. MANAGEMENT Company Name Meeting Date CUSIP Ticker GENERAL ELECTRIC COMPANY 4/24/2013 GE Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR A1. ELECTION OF DIRECTOR: W. GEOFFREY BEATTIE MANAGEMENT FOR FOR A2 .ELECTION OF DIRECTOR: JOHN J. BRENNAN MANAGEMENT FOR FOR A3. ELECTION OF DIRECTOR: JAMES I. CASH, JR. MANAGEMENT FOR FOR A4. ELECTION OF DIRECTOR: FRANCISCO D'SOUZA MANAGEMENT FOR FOR A5. ELECTION OF DIRECTOR: MARIJN E. DEKKERS MANAGEMENT FOR FOR A6. ELECTION OF DIRECTOR: ANN M. FUDGE MANAGEMENT FOR FOR A7. ELECTION OF DIRECTOR: SUSAN HOCKFIELD MANAGEMENT FOR FOR A8. ELECTION OF DIRECTOR: JEFFREY R. IMMELT MANAGEMENT FOR FOR A9. ELECTION OF DIRECTOR: ANDREA JUNG MANAGEMENT FOR FOR A10. ELECTION OF DIRECTOR: ROBERT W. LANE MANAGEMENT FOR FOR A11. ELECTION OF DIRECTOR: RALPH S. LARSEN MANAGEMENT FOR FOR A12. ELECTION OF DIRECTOR: ROCHELLE B. LAZARUS MANAGEMENT FOR FOR A13. ELECTION OF DIRECTOR: JAMES J. MULVA MANAGEMENT FOR FOR A14. ELECTION OF DIRECTOR: MARY L. SCHAPIRO MANAGEMENT FOR FOR A15. ELECTION OF DIRECTOR: ROBERT J. SWIERINGA MANAGEMENT FOR FOR A16. ELECTION OF DIRECTOR: JAMES S. TISCH MANAGEMENT FOR FOR A17. ELECTION OF DIRECTOR: DOUGLAS A. WARNER III MANAGEMENT FOR FOR B1. ADVISORY APPROVAL OF OUR NAMED EXECUTIVES' COMPENSATION MANAGEMENT FOR FOR B2. RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MANAGEMENT AGAINST FOR C1. CESSATION OF ALL STOCK OPTIONS AND BONUSES ISSUER AGAINST FOR C2. DIRECTOR TERM LIMITS ISSUER AGAINST FOR C3. INDEPENDENT CHAIRMAN ISSUER AGAINST FOR C4. RIGHT TO ACT BY WRITTEN CONSENT ISSUER AGAINST FOR C5. EXECUTIVES TO RETAIN SIGNIFICANT STOCK ISSUER AGAINST FOR C6. MULTIPLE CANDIDATE ELECTIONS ISSUER Company Name Meeting Date CUSIP Ticker PFIZER INC 4/25/2013 PFE Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: DENNIS A. AUSIELLO MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: M. ANTHONY BURNS MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: W. DON CORNWELL MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: FRANCES D. FERGUSSON MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: WILLIAM H. GRAY, III MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: HELEN H. HOBBS MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: CONSTANCE J. HORNER MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: JAMES M. KILTS MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: GEORGE A. LORCH MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: IAN C. READ MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: STEPHEN W. SANGER MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: MARC TESSIER-LAVIGNE MANAGEMENT FOR FOR 2. RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 MANAGEMENT FOR FOR 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION MANAGEMENT AGAINST FOR 4. SHAREHOLDER PROPOSAL REGARDING EXECUTIVE EQUITY RETENTION ISSUER AGAINST FOR 5. SHAREHOLDER PROPOSAL REGARDING ACTION BY WRITTEN CONSENT ISSUER Company Name Meeting Date CUSIP Ticker JOHNSON & JOHNSON 4/25/2013 JNJ Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A.ELECTION OF DIRECTOR: MARY SUE COLEMAN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: JAMES G. CULLEN MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: IAN E.L. DAVIS MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: ALEX GORSKY MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: SUSAN L. LINDQUIST MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: ANNE M. MULCAHY MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: LEO F. MULLIN MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: WILLIAM D. PEREZ MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: CHARLES PRINCE MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: A. EUGENE WASHINGTON MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: RONALD A. WILLIAMS MANAGEMENT FOR FOR 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION MANAGEMENT FOR FOR 3. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013 MANAGEMENT AGAINST FOR 4. SHAREHOLDER PROPOSAL - EXECUTIVES TO RETAIN SIGNIFICANT STOCK ISSUER AGAINST FOR 5. SHAREHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS AND CORPORATE VALUES ISSUER AGAINST FOR 6. SHAREHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIRMAN ISSUER Company Name Meeting Date CUSIP Ticker NRG ENERGY INC 4/25/2013 NRG Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: KIRBYJON H. CALDWELL MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: DAVID CRANE MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: KATHLEEN A. MCGINTY MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: EVAN J. SILVERSTEIN MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: THOMAS H. WEIDEMEYER MANAGEMENT FOR FOR 2. TO APPROVE, ON AN ADVISORY BASIS, THEN COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. MANAGEMENT FOR FOR 3. TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2013. MANAGEMENT Company Name Meeting Date CUSIP Ticker AMERICAN EXPRESS COMPANY 4/29/2013 AXP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1. C. BARSHEFSKY FOR FOR 2. U.M. BURNS FOR FOR 3. K.I. CHENAULT FOR FOR 4. P. CHERNIN FOR FOR 5. A. LAUVERGEON FOR FOR 6. T.J. LEONSIS FOR FOR 7. R.C. LEVIN FOR FOR 8. R.A. MCGINN FOR FOR 9. S.J. PALMISANO FOR FOR 10. S.S REINEMUND FOR FOR 11. D.L. VASELLA FOR FOR 12. R.D. WALTER FOR FOR 13. R.A. WILLIAMS FOR FOR 2. RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MANAGEMENT FOR FOR 3. ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION. MANAGEMENT AGAINST FOR 4. SHAREHOLDER PROPOSAL RELATING TO SEPARATION OF CHAIRMAN AND CEO ROLES. ISSUER Company Name Meeting Date CUSIP Ticker INTERNATIONAL BUSINESS MACHINES CORP 4/30/2013 IBM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: A.J.P. BELDA MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: W.R. BRODY MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: K.I. CHENAULT MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: M.L. ESKEW MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: D.N. FARR MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: S.A. JACKSON MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: A.N. LIVERIS MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: J.W. OWENS MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: V.M. ROMETTY MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: J.E. SPERO MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: S. TAUREL MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: L.H. ZAMBRANO MANAGEMENT FOR FOR 2. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM () MANAGEMENT FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION () MANAGEMENT AGAINST FOR 4. STOCKHOLDER PROPOSAL FOR DISCLOSURE OF LOBBYING POLICIES AND PRACTICES () ISSUER AGAINST FOR 5. STOCKHOLDER PROPOSAL ON THE RIGHT TO ACT BY WRITTEN CONSENT () ISSUER AGAINST FOR 6. STOCKHOLDER PROPOSAL ON INDEPENDENT BOARD CHAIR () ISSUER AGAINST FOR 7. STOCKHOLDER PROPOSAL FOR EXECUTIVES TO RETAIN SIGNIFICANT STOCK () ISSUER Company Name Meeting Date CUSIP Ticker EMC CORPORATION 5/1/2013 EMC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: MICHAEL W. BROWN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: RANDOLPH L. COWEN MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: GAIL DEEGAN MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: JAMES S. DISTASIO MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: JOHN R. EGAN MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: EDMUND F. KELLY MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: JAMI MISCIK MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: WINDLE B. PRIEM MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: PAUL SAGAN MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: DAVID N. STROHM MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: JOSEPH M. TUCCI MANAGEMENT FOR FOR 2. RATIFICATION OF THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2013, AS DESCRIBED IN EMC'S PROXY STATEMENT. MANAGEMENT FOR FOR 3. ADVISORY APPROVAL OF OUR EXECUTIVE COMPENSATION, AS DESCRIBED IN EMC'S PROXY STATEMENT. MANAGEMENT FOR FOR 4. APPROVAL OF THE EMC CORPORATION AMENDED AND RESTATED 2003 STOCK PLAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. MANAGEMENT FOR FOR 5. APPROVAL OF THE EMC CORPORATION AMENDED AND RESTATED 1989 EMPLOYEE STOCK PURCHASE PLAN, AS DESCRIBED IN EMC'S PROXY STATEMENT. MANAGEMENT FOR FOR 6. APPROVAL OF AMENDMENTS TO EMC'S ARTICLES OF ORGANIZATION AND BYLAWS TO ALLOW SHAREHOLDERS TO ACT BY WRITTEN CONSENT BY LESS THAN UNANIMOUS APPROVAL, AS DESCRIBED IN EMC'S PROXY STATEMENT. MANAGEMENT AGAINST FOR 7. TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO POLITICAL CONTRIBUTIONS, AS DESCRIBED IN EMC'S PROXY STATEMENT. ISSUER Company Name Meeting Date CUSIP Ticker GENERAL DYNAMICS CORPORATION 5/1/2013 GD Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: MARY T. BARRA MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JAMES S. CROWN MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: WILLIAM P. FRICKS MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: PAUL G. KAMINSKI MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: JOHN M. KEANE MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: LESTER L. LYLES MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: PHEBE N. NOVAKOVIC MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: WILLIAM A. OSBORN MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: ROBERT WALMSLEY MANAGEMENT FOR FOR 2. SELECTION OF INDEPENDENT AUDITORS. MANAGEMENT FOR FOR 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. MANAGEMENT AGAINST FOR 4. SHAREHOLDER PROPOSAL WITH REGARD TO LOBBYING DISCLOSURE. ISSUER AGAINST FOR 5. SHAREHOLDER PROPOSAL WITH REGARD TO A HUMAN RIGHTS POLICY. ISSUER Company Name Meeting Date CUSIP Ticker ST. JUDE MEDICAL INC 5/2/2013 STJ Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: STUART M. ESSIG MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: BARBARA B. HILL MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: MICHAEL A. ROCCA MANAGEMENT FOR FOR 2. TO APPROVE AMENDMENTS TO OUR ARTICLES OF INCORPORATION AND BYLAWS TO DECLASSIFY OUR BOARD OF DIRECTORS. MANAGEMENT FOR FOR 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MANAGEMENT FOR FOR 4. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MANAGEMENT Company Name Meeting Date CUSIP Ticker ARCHER-DANIELS-MIDLAND COMPANY 5/2/2013 ADM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: A.L. BOECKMANN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: G.W. BUCKLEY MANAGEMENT FOR FOR 1C .ELECTION OF DIRECTOR: M.H. CARTER MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: T.K. CREWS MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: P. DUFOUR MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: D.E. FELSINGER MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: A. MACIEL MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: P.J. MOORE MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: T.F. O'NEILL MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: D. SHIH MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: K.R. WESTBROOK MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: P.A. WOERTZ MANAGEMENT FOR FOR 2. RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2013. MANAGEMENT FOR FOR 3. ADVISORY VOTE ON EXECUTIVE COMPENSATION. MANAGEMENT Company Name Meeting Date CUSIP Ticker AFLAC INCORPORATED 5/6/2013 AFL Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: DANIEL P. AMOS MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: JOHN SHELBY AMOS II MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: PAUL S. AMOS II MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: W. PAUL BOWERS MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: KRISS CLONINGER III MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: ELIZABETH J. HUDSON MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: DOUGLAS W. JOHNSON MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: ROBERT B. JOHNSON MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: CHARLES B. KNAPP MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: E. STEPHEN PURDOM, M.D. MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: BARBARA K. RIMER, DRPH MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: MELVIN T. STITH MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: DAVID GARY THOMPSON MANAGEMENT FOR FOR 1N. ELECTION OF DIRECTOR: TAKURO YOSHIDA MANAGEMENT FOR FOR 2. TO CONSIDER THE FOLLOWING NON- BINDING ADVISORY PROPOSAL: "RESOLVED, THAT THE SHAREHOLDERS APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SECURITIES AND EXCHANGE COMMISSION, INCLUDING AS DISCLOSED IN THE COMPENSATION DISCUSSION AND ANALYSIS, EXECUTIVE COMPENSATION TABLES AND ACCOMPANYING NARRATIVE DISCUSSION IN THE PROXY STATEMENT" MANAGEMENT FOR FOR 3. TO CONSIDER AND ACT UPON THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2013 MANAGEMENT Company Name Meeting Date CUSIP Ticker BAXTER INTERNATIONAL INC 5/7/2013 BAX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: THOMAS F. CHEN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: BLAKE E. DEVITT MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JOHN D. FORSYTH MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: GAIL D. FOSLER MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: CAROLE J. SHAPAZIAN MANAGEMENT FOR FOR 2. RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM MANAGEMENT FOR FOR 3. APPROVAL OF NAMED EXECUTIVE OFFICER COMPENSATION MANAGEMENT FOR FOR 4. AMENDMENT OF ARTICLE SIXTH OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION ELIMINATING THE CLASSIFIED STRUCTURE OF THE BOARD OF DIRECTORS MANAGEMENT FOR FOR 5. AMENDMENT OF THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION GRANTING HOLDERS OF AT LEAST 25% OF OUTSTANDING COMMON STOCK THE RIGHT TO CALL A SPECIAL MEETING OF SHAREHOLDERS MANAGEMENT Company Name Meeting Date CUSIP Ticker PHILIP MORRIS INTERNATIONAL INC 5/8/2013 PM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: HAROLD BROWN MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: MATHIS CABIALLAVETTA MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: ANDRE CALANTZOPOULOS MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: LOUIS C. CAMILLERI MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: J. DUDLEY FISHBURN MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: JENNIFER LI MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: GRAHAM MACKAY MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: SERGIO MARCHIONNE MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: KALPANA MORPARIA MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: LUCIO A. NOTO MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: ROBERT B. POLET MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: CARLOS SLIM HELU MANAGEMENT FOR FOR 1M. ELECTION OF DIRECTOR: STEPHEN M. WOLF MANAGEMENT FOR FOR 2. RATIFICATION OF THE SELECTION OF INDEPENDENT AUDITORS MANAGEMENT FOR FOR 3. ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION MANAGEMENT Company Name Meeting Date CUSIP Ticker LABORATORY CORP OF AMERICA HOLDINGS 5/8/2013 50540R409 LS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: KERRII B. ANDERSON MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: JEAN-LUC BELINGARD MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: DAVID P. KING MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: WENDY E. LANE MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: ROBERT E. MITTELSTAEDT, JR. MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: PETER M. NEUPERT MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: ARTHUR H. RUBENSTEIN, MBBCH MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: ADAM H. SCHECHTER MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: M. KEITH WEIKEL, PH.D. MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: R. SANDERS WILLIAMS, M.D. MANAGEMENT FOR FOR 2. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 3. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS LABORATORY CORPORATION OF AMERICA HOLDINGS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MANAGEMENT Company Name Meeting Date CUSIP Ticker EXPRESS SCRIPTS HOLDING COMPANY 5/9/2013 30219G108 ESRX Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: GARY G. BENANAV MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: MAURA C. BREEN MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: WILLIAM J. DELANEY MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: NICHOLAS J. LAHOWCHIC MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: THOMAS P. MAC MAHON MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: FRANK MERGENTHALER MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: WOODROW A. MYERS, JR., MD MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: JOHN O. PARKER, JR. MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: GEORGE PAZ MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: WILLIAM L. ROPER, MD, MPH MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: SAMUEL K. SKINNER MANAGEMENT FOR FOR 1L. ELECTION OF DIRECTOR: SEYMOUR STERNBERG MANAGEMENT FOR FOR 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. MANAGEMENT FOR FOR 3. TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. MANAGEMENT Company Name Meeting Date CUSIP Ticker CVS CAREMARK CORPORATION 5/9/2013 CVS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: C. DAVID BROWN II MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: DAVID W. DORMAN MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: ANNE M. FINUCANE MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: KRISTEN GIBNEY WILLIAMS MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: LARRY J. MERLO MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: JEAN-PIERRE MILLON MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: RICHARD J. SWIFT MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: WILLIAM C. WELDON MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: TONY L. WHITE MANAGEMENT FOR FOR 2. PROPOSAL TO RATIFY INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2013. MANAGEMENT FOR FOR 3. SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 4. AMEND THE COMPANY'S 2007 EMPLOYEE STOCK PURCHASE PLAN TO ADD SHARES TO THE PLAN. MANAGEMENT FOR FOR 5. AMEND THE COMPANY'S CHARTER TO REDUCE VOTING THRESHOLDS IN THE FAIR PRICE PROVISION. MANAGEMENT AGAINST FOR 6. STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. ISSUER AGAINST FOR 7. STOCKHOLDER PROPOSAL REGARDING POLICY ON ACCELERATED VESTING OF EQUITY AWARDS UPON A CHANGE IN CONTROL. ISSUER AGAINST FOR 8. STOCKHOLDER PROPOSAL REGARDING LOBBYING EXPENDITURES. ISSUER Company Name Meeting Date CUSIP Ticker AMERICAN WATER WORKS COMPANY INC 5/13/2013 AWK Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: STEPHEN P. ADIK MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: MARTHA CLARK GOSS MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JULIE A. DOBSON MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: PAUL J. EVANSON MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: RICHARD R. GRIGG MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: JULIA L. JOHNSON MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: GEORGE MACKENZIE MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: WILLIAM J. MARRAZZO MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: JEFFRY E. STERBA MANAGEMENT FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDED DECEMBER 31, 2013. MANAGEMENT FOR FOR 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. MANAGEMENT Company Name Meeting Date CUSIP Ticker 3M COMPANY 5/14/2013 88579Y101 MMM Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: LINDA G. ALVARADO MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: VANCE D. COFFMAN MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: MICHAEL L. ESKEW MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: W. JAMES FARRELL MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: HERBERT L. HENKEL MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: MUHTAR KENT MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: EDWARD M. LIDDY MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: ROBERT S. MORRISON MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: AULANA L. PETERS MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: INGE G. THULIN MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: ROBERT J. ULRICH MANAGEMENT FOR FOR 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR FOR 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. MANAGEMENT AGAINST FOR 4. STOCKHOLDER PROPOSAL ON ACTION BY WRITTEN CONSENT. ISSUER AGAINST FOR 5. STOCKHOLDER PROPOSAL ON PROHIBITING POLITICAL SPENDING FROM CORPORATE TREASURY FUNDS. ISSUER Company Name Meeting Date CUSIP Ticker CONOCOPHILLIPS 5/14/2013 20825C104 COP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: RICHARD L. ARMITAGE MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: JODY L. FREEMAN MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: GAY HUEY EVANS MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: RYAN M. LANCE MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: MOHD H. MARICAN MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: ROBERT A. NIBLOCK MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: HARALD J. NORVIK MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. MANAGEMENT FOR FOR 2. TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MANAGEMENT FOR FOR 3. ADVISORY APPROVAL OF EXECUTIVE COMPENSATION. MANAGEMENT AGAINST FOR 4. REPORT ON GRASSROOTS LOBBYING EXPENDITURES. ISSUER AGAINST FOR 5. GREENHOUSE GAS REDUCTION TARGETS. ISSUER AGAINST FOR 6. GENDER IDENTITY NON-DISCRIMINATION. ISSUER Company Name Meeting Date CUSIP Ticker COMCAST CORPORATION 5/15/2013 20030N101 CMCSA Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR MANAGEMENT FOR FOR 1. KENNETH J. BACON FOR FOR 2. SHELDON M. BONOVITZ FOR FOR 3. JOSEPH J. COLLINS FOR FOR 4. J. MICHAEL COOK FOR FOR 5. GERALD L. HASSELL FOR FOR 6. JEFFREY A. HONICKMAN FOR FOR 7. EDUARDO G. MESTRE FOR FOR 8. BRIAN L. ROBERTS FOR FOR 9. RALPH J. ROBERTS FOR FOR 10. JOHNATHAN A. RODGERS FOR FOR 11. DR. JUDITH RODIN FOR FOR 2. RATIFICATION OF THE APPOINTMENT OF OUR INDEPENDENT AUDITORS MANAGEMENT AGAINST FOR 3. TO PROHIBIT ACCELERATED VESTING UPON A CHANGE IN CONTROL ISSUER AGAINST FOR 4. TO ADOPT A RECAPITALIZATION PLAN ISSUER Company Name Meeting Date CUSIP Ticker HOLLYFRONTIER CORPORATION 5/15/2013 HFC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: DOUGLAS Y. BECH MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: BUFORD P. BERRY MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: LELDON E. ECHOLS MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: R. KEVIN HARDAGE MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: MICHAEL C. JENNINGS MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: ROBERT J. KOSTELNIK MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: JAMES H. LEE MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: ROBERT G. MCKENZIE MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: FRANKLIN MYERS MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: MICHAEL E. ROSE MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: TOMMY A. VALENTA MANAGEMENT FOR FOR 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MANAGEMENT FOR FOR 3. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 MANAGEMENT Company Name Meeting Date CUSIP Ticker WELLPOINT INC 5/15/2013 94973V107 WLP Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: SHEILA P. BURKE MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: GEORGE A. SCHAEFER, JR. MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: JOSEPH R. SWEDISH MANAGEMENT FOR FOR 2. TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2013. MANAGEMENT FOR FOR 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. MANAGEMENT AGAINST FOR 4. IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A SHAREHOLDER PROPOSAL TO REQUIRE SEMI-ANNUAL REPORTING ON POLITICAL CONTRIBUTIONS AND EXPENDITURES. ISSUER Company Name Meeting Date CUSIP Ticker HALLIBURTON COMPANY 5/15/2013 HAL Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: A.M. BENNETT MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: J.R. BOYD MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: M. CARROLL MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: N.K. DICCIANI MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: M.S. GERBER MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: J.C. GRUBISICH MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: A.S. JUM'AH MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: D.J. LESAR MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: R.A. MALONE MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: J.L. MARTIN MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: D.L. REED MANAGEMENT FOR FOR 2. PROPOSAL FOR RATIFICATION OF THE SELECTION OF AUDITORS. MANAGEMENT FOR FOR 3. ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 4. PROPOSAL TO AMEND AND RESTATE THE HALLIBURTON COMPANY STOCK AND INCENTIVE PLAN. MANAGEMENT AGAINST FOR 5. PROPOSAL ON HUMAN RIGHTS POLICY. ISSUER Company Name Meeting Date CUSIP Ticker STATE STREET CORPORATION 5/15/2013 STT Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: K. BURNES MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: P. COYM MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: P. DE SAINT- AIGNAN MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: A. FAWCETT MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: L. HILL MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: J. HOOLEY MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: R. KAPLAN MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: R. SERGEL MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: R. SKATES MANAGEMENT FOR FOR 1J. ELECTION OF DIRECTOR: G. SUMME MANAGEMENT FOR FOR 1K. ELECTION OF DIRECTOR: T. WILSON MANAGEMENT FOR FOR 2. TO APPROVE AN ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION. MANAGEMENT FOR FOR 3. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS STATE STREET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2013. MANAGEMENT Company Name Meeting Date CUSIP Ticker INTEL CORPORATION 5/16/2013 INTC Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY MANAGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: ANDY D. BRYANT MANAGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: SUSAN L. DECKER MANAGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: JOHN J. DONAHOE MANAGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: REED E. HUNDT MANAGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: JAMES D. PLUMMER MANAGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: DAVID S. POTTRUCK MANAGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: FRANK D. YEARY MANAGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: DAVID B. YOFFIE MANAGEMENT FOR FOR 2. RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR MANAGEMENT FOR FOR 3. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION MANAGEMENT FOR FOR 4. APPROVAL OF AMENDMENT AND EXTENSION OF THE 2 PLAN MANAGEMENT AGAINST FOR 5. STOCKHOLDER PROPOSAL TITLED "EXECUTIVES TO RETAIN SIGNIFICANT STOCK" ISSUER Company Name Meeting Date CUSIP Ticker KOHLS CORPORATION 5/16/2013 KSS Vote MRV Proposal Proposed by Issuer or Security Holder FOR FOR 1A. ELECTION OF DIRECTOR: PETER BONEPARTH MANGEMENT FOR FOR 1B. ELECTION OF DIRECTOR: STEVEN A. BURD MANGEMENT FOR FOR 1C. ELECTION OF DIRECTOR: DALE E. JONES MANGEMENT FOR FOR 1D. ELECTION OF DIRECTOR: KEVIN MANSELL MANGEMENT FOR FOR 1E. ELECTION OF DIRECTOR: JOHN E. SCHLIFSKE MANGEMENT FOR FOR 1F. ELECTION OF DIRECTOR: FRANK V. SICA MANGEMENT FOR FOR 1G. ELECTION OF DIRECTOR: PETER M. SOMMERHAUSER MANGEMENT FOR FOR 1H. ELECTION OF DIRECTOR: STEPHANIE A. STREETER MANGEMENT FOR FOR 1I. ELECTION OF DIRECTOR: NINA G. VACA MANGEMENT TheCOUNTRY Bond Fund did not hold any voting securities and accordingly did not vote any proxies during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)COUNTRY Mutual Funds Trust By (Signature and Title)* /s/ Philip T. Nelson Philip T. Nelson President Date8/7/13 * Print the name and title of each signing officer under his or her signature.
